Case 2:21-cv-00778-TAD-KK Document 3-7 Filed 03/31/21 Page 1 of 2 PageID #: 206



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA

  THE STATE OF LOUISIANA,
  By and through its Attorney General, JEFF
  LANDRY, et al.,
                                     PLAINTIFFS,

  v.

  JOSEPH R. BIDEN, JR., in his official capacity
  as President of the United States; et al.,                 CIVIL ACTION NO. 2:21-cv-778-TAD-KK
                                     DEFENDANTS.


                                  [Proposed] Preliminary Injunction

         The Court has considered Plaintiff States’ Motion for a Preliminary Injunction and the

 Memorandum and exhibits attached thereto, the applicable law, and Plaintiff States’ Complaint. On

 the basis of these pleadings and papers, this Court hereby concludes that (1) Plaintiff States are

 substantially likely to prevail on the merits of their claim that Defendants are in violation of the Outer

 Continental Shelf Lands Act (OCSLA), Mineral Leasing Act (MLA), and Administrative Procedure

 Act (APA); (2) that, without a preliminary injunction, Plaintiff States will incur immediate and

 irreparable harm to their sovereign, quasi-sovereign, and proprietary interests; (3) that the harm to

 Plaintiff States outweighs the harm to any legitimate interest of Defendants caused by granting

 injunctive relief; and (4) that entry of this order will serve the public interest. Accordingly,

         IT IS ORDERED that Defendants, in their official capacities; their servants, agents, and

 employees; and all persons in active concert or participation with them, who receive actual Notice of

 this Preliminary Injunction, and until a full trial on the merits is had, are hereby enjoined from

 enforcing the OCSLA and MLA Leasing Moratoriums, or promulgating or implementing any actions

 taken pursuant to the Leasing Moratoriums including, but not limited to, the Recission of Lease Sale

 257, the postponement of Lease Sale 258, and the postponements of MLA quarterly lease sales;
Case 2:21-cv-00778-TAD-KK Document 3-7 Filed 03/31/21 Page 2 of 2 PageID #: 207



         IT IS FURTHER ORDERED that Defendants shall file with this Court and serve on

 Plaintiff States within ___ days from the date of entry of this Preliminary Injunction a report in writing

 setting forth in detail the manner in which Defendants have complied with the terms of this

 Preliminary Injunction; and

         IT IS FURTHER ORDERED that this Order shall become effective immediately and shall

 expire at ___ o’clock a.m./p.m. on __________________, unless it is further extended by order of

 this Court.

         Signed this ___ day of __________, 2021

                                                           ___________________________________

                                                            TERRY A. DOUGHTY
                                                            UNITED STATES DISTRICT JUDGE




                                                   -2-
